Citation Nr: 0730081	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for bilateral symptomatic 
pes planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  In the decision, the RO increased the 
rating for the veteran's pes planus from 10 percent to 30 
percent.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required pursuant to the Veterans Claims Assistance Act 
(VCAA).  The most recent treatment records contained in the 
claims file are from 2003.  Significantly, however, during 
the hearing held in July 2007, the veteran recounted having 
ongoing treatment for the disability at issue, including 
treatment at a VA facility in La Jolla.  The Board notes that 
any recent record of treatment for the disability for which 
the veteran seeks a higher rating would be highly relevant.  
Although a report of contact prepared by RO personnel in May 
2007 indicates that computerized VA treatment records 
pertaining to treatment for foot pain had been reviewed and 
did not contain information sufficient to show that an 
increased rating was warranted, the Board believes that 
proper appellate review requires that the Board review the 
actual treatment records rather than only reviewing the 
summary of such records made by the RO.  Therefore, 
additional efforts to obtain those recent post-service 
records are required.   

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  During his hearing held in July 2007, the 
veteran testified that his feet had been getting worse since 
his last disability evaluation examination.   The Board notes 
that the veteran's most recent disability evaluation 
examination was the feet examination conducted almost four 
years ago in December 2003.  The Board believes that this 
examination is too old to allow proper evaluation of the 
current severity of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical records from the VA pertaining to 
treatment for the disability at issue, to 
include those from the VA facility in La 
Jolla.  Efforts should continue unless it 
is determined that the records do not 
exist or that further efforts to obtain 
them would be futile.  

2.  The veteran should be afforded a VA 
feet examination to determine the current 
severity of his service-connected pes 
planus.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  The RO must also 
furnish the examiner with a copy of the 
rating criteria for evaluating pes planus, 
found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).  The examiner should 
comment as to the presence of any of the 
findings contemplated under the rating 
criteria, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examination report must 
reflect that the examiner reviewed both 
the claims file and the rating criteria.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



